1                                                                 Honorable Christopher M. Alston
                                                                          June 18, 2021; 9:30 a.m.
2

3

4

5

6                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7
     In re:                                        )   Chapter 7
8                                                  )   Bankruptcy No. 18-14820
     SAMIA EL-MOSLIMANY,                           )
9                                                  )   JOINDER OF ANN EL-MOSLIMANY
                    Debtor(s).                     )   TRUSTEE IN TRUSTEE’S MOTION
10                                                 )   TO APPROVE COMPROMISE AND
                                                   )   SETTLEMENT OF ADVERSARY
11                                                 )   PROCEEDING 19-01116 CAPTIONED
                                                   )   AS BROWN V. AL-YOUSEF
12
              COMES NOW Nancy L. James, the duly appointed Chapter 7 trustee for Ann Paxton El-
13
     Moslimany, Case No. 20-13149, through counsel, The Livesey Law Firm, and Rory C. Livesey, and
14
     hereby joins in the Trustee’s Motion to Approve Compromise and Settlement of Adversary
15
     Proceeding 19-01116 Captioned as Brown v. Al-Yousef (Docket No. 167) filed by Ronald G.
16
     Brown, the Chapter 7 Trustee.
17
              RESPECTFULLY SUBMITTED this 15th day of June, 2021.
18
                                                THE LIVESEY LAW FIRM
19

20                                                     /S/ Rory C. Livesey

21                                              Rory C. Livesey, WSBA #17601
                                                Attorney for Nancy L. James, Bankruptcy Trustee
22                                              for Ann El-Moslimany, Case No. 20-13149

23

24

25



     JOINDER OF ANN EL-MOSLIMANY TRUSTEE
     IN TRUSTEE’S MOTION TO APPROVE                                    THE LIVESEY LAW FIRM
     COMPROMISE AND SETTLEMENT OF                                      600 Stewart Street, Suite 1908
                                                                       Seattle, WA 98101
     ADVERSARY PROCEEDING - 210615aJnd Page 1                          (206) 441-0826
      Case 18-14820-CMA          Doc 179   Filed 06/15/21   Ent. 06/15/21 15:50:51     Pg. 1 of 1
